Citation Nr: 0916177	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to 
September 1942 and from November 1945 to May 1946.  Service 
records also show that he was a prisoner of war (POW) from 
April 1942 to September 1942.  The Veteran died in February 
1982.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1992 Board decision denied an application to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death on the basis that new and 
material evidence had not been presented; the appellant did 
not appeal

2.  Evidence received since the March 1992 Board decision is 
not new and material and the appellant's claim cannot be 
reopened.  

3.  Since the March 1992 Board decision that denied the 
appellant's application to reopen her prior claim for 
entitlement to service connection for the cause of the 
Veteran's death, 38 U.S.C.A. §1112(b) was amended to add 
stroke and its complications to the list of diseases for 
which for which service connection is presumed based on a 
veteran's status as former prisoner of war (POW), even if 
there is no record of the disease in service.    


CONCLUSIONS OF LAW

1.  The March 1992 rating decision that denied an application 
to reopen a claim for entitlement to service connection for 
the cause of the Veteran's death is final.  38 U.S.C.A.  
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
March 1992 Board decision and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).

3.  The Veteran's September 2005 application for dependency 
and indemnity compensation was a new claim for the cause of 
the Veteran's death on a new basis of entitlement under the 
amended 38 U.S.C.A. § 1112(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's prior application to reopen a claim for 
entitlement to service connection for the cause of the 
Veteran's death was denied in a March 1992 Board decision.  
The appellant did not appeal.  The appellant attempted to 
reopen her claim in September 2005.  In a March 2006 rating 
decision, the RO reopened the appellants claim, but denied 
entitlement to service connection for the cause of the 
Veteran's death.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence that the Veteran's death was related to his 
active service.  Thus, for evidence in this case to be 
considered new and material, it must show that a service 
connected disability caused or substantially contributed to 
the Veteran's death.  

Most of the evidence the appellant has submitted since the 
March 1992 Board decision is duplicates of evidence 
previously submitted.  In March 2009, the appellant and her 
son, J.C., testified before the undersigned Veterans' Law 
Judge.  This evidence is new, but cumulative of previous 
testimony by the appellant and her children.  Thus, as no new 
and material evidence has been submitted, the appellant's 
claim for entitlement to service connection for the cause of 
the Veteran's death cannot be reopened.

However, since the March 1992 Board decision that denied the 
appellant's application to reopen her prior claim for 
entitlement to service connection for the cause of the 
Veteran's death, 38 U.S.C.A. §1112(b) was amended to add 
stroke and its complications to the list of diseases for 
which for which service connection is presumed based on a 
veteran's status as former prisoner of war (POW), even if 
there is no record of the disease in service.  

"When a provision of law or regulation creates a new basis 
of entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation."  
Spencer v. Brown, 4 Vet. App. 283, 288 -289 (1993).  

While the appellant did not specifically assert entitlement 
to a benefit on the basis of the addition of stroke and its 
complications to the list of presumptive diseases for POWs, 
the Board has an obligation to interpret the appellant's 
claim liberally and so will treat the appellant's September 
2005 claim not only as an application to reopen her prior 
claim based on new and material evidence, but also a new 
claim for entitlement to service connection for the cause of 
the Veteran's death based on a new theory of entitlement.  

The issue of entitlement to service connection for the cause 
of the Veteran's death under 38 U.S.C.A. § 1112(b) will be 
addressed in the REMAND section of this opinion.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice addressing the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim was not provided prior to the initial 
adjudication, such error was harmless given that the issue of 
service connection is being remanded, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in September 2005and January 2006 that 
informed her of what evidence was required to reopen her 
prior claim and to substantiate her claim and of the 
claimant's and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

As no new and material evidence has been received, the 
appellant's application to reopen a prior claim for 
entitlement to service connection for the cause of the 
Veteran's death is denied.  


REMAND

Since the March 1992 Board decision that denied the 
appellant's application to reopen her prior claim for 
entitlement to service connection for the cause of the 
Veteran's death, 38 U.S.C.A. §1112(b) was amended to add 
stroke and its complications to the list of diseases for 
which for which service connection is presumed based on a 
veteran's status as former prisoner of war (POW), even if 
there is no record of the disease in service.    

The Veteran's service records show that he was a prisoner of 
war from April 1942 to September 1942.  According to the 
Veteran's death certificate, he died in February 1982 from a 
cerebro-vascular accident due to cerebral hemorrhage or 
embolism due to frequent head injury due to seizure 
disorder/epilepsy.  However, there are no medical records 
relating to the Veteran's treatment prior to his death and 
according to a February 1987 field investigation, the 
physician who attended the Veteran shortly before the 
Veteran's death was not the Veteran's regular physician, did 
not examine the Veteran, and relied on the information 
provided to him by the Veteran's immediate relatives.  These 
relatives reported to the field examiner that the Veteran had 
an epileptic seizure which caused him to fall and strike his 
head, resulting in the injury that caused his death.

The Board requests a medical opinion to clarify if it as 
least as likely as not (fifty percent or greater) that the 
Veteran's death was caused by a stroke or its complications.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain physician's 
opinion regarding whether it was at least 
as likely as not (fifty percent or 
greater) that the Veteran's death was 
caused by a stroke or its complications.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
and rationale should be described in 
detail.  

If the examiner cannot render an opinion 
without resorting to speculation, he or 
she should fully explain why.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


